                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

Boards of Trustees of Ohio
Laborers' Benefit Programs,

         Plaintiff,                             Case No. 2:19-cv-1730

         V.                                     Judge Michael H. Watson

Central Masonry, Inc.,                          Magistrate Judge Jolson

         Defendant.

                                        ORDER

         Plaintiff moves for defauit judgment against Defendant Centrai Masonry,

Inc. ("Defendant"), seeking unpaid fringe benefit contributions, liquidated

damages, and interest. Mot., EOF No. 9. Defendant faiied to piead or otherwise

respond, and Plaintiff obtained an entry of defauit. EOF No. 6. The Magistrate

Judge issued a Report and Recommendation ("R&R") recommending that

PiaintifTs motion for defauit Judgment be granted. R&R, EOF No. 10.

         The R&R notified the parties of their right to fiie objections to the R&R

pursuant to 28 U.S.C.§ 636(b)(1). R&R 10, EOF No. 3. The R&R further

advised the parties that the failure to object to the R&R within fourteen days

would result in a waiver of the right to de novo review by the District Judge and

waiver of the right to appeal the decision of the District Court adopting the R&R.

Id. The deadiine for filing such objections has passed, and no objections were

fiied.
      Having received no objections, the R&R is ADOPTED. The Clerk is

DIRECTED to enter JUDGMENT against Defendant in the amount of

$32,604.90; plus attorney's fees of $2,240.00; plus interest from the time of

judgment at a rate of 1% per month. Plaintiff shall also be awarded costs.

      IT IS SO ORDERED.




                                      MICHAEL H. WATSON, JUDGE
                                      UNITED STATES DISTRICT COURT




Case No. 2:19-cv-1730                                                   Page 2 of 2
